ORDER

PER CURIAM.
AND NOW, this 24th day of April, 2014, the Petition for Certification of Question of Law submitted by the United States Court of Appeals for the Third Circuit is GRANTED. This Court shall consider the following issue:
Under Pennsylvania law, can an insured tortfeasor assign his or her bad faith claim against an insurer, under 42 Pa. C.S. § 8371, to an injured third party?
The Prothonotary shall set a briefing schedule, and the matter shall be submitted on the briefs. The Insurance Commissioner is invited to file an amicus curiae brief.